Name: Council Regulation (EEC) No 3254/91 of 4 November 1991 prohibiting the use of leghold traps in the Community and the introduction into the Community of pelts and manufactured goods of certain wild animal species originating in countries which catch them by means of leghold traps or trapping methods which do not meet international humane trapping standards
 Type: Regulation
 Subject Matter: international trade;  natural environment;  environmental policy;  leather and textile industries
 Date Published: nan

 9.11.1991 EN Official Journal of the European Communities L 308/1 COUNCIL REGULATION (EEC) NO 3254/91 of 4 November 1991 prohibiting the use of leghold traps in the Community and the introduction into the Community of pelts and manufactured goods of certain wild animal species originating in countries which catch them by means of leghold traps or trapping methods which do not meet international humane trapping standards THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 and Article 130s thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Berne Convention of 19 September 1979 on the Conservation of European Wildlife and Natural Habitats, concluded by the European Economic Community by Decision 82/72/EEC (4), prohibits for certain species, the use of all indiscriminate means of capture and killing including traps, if the latter are applied for large-scale or non-selective capture or killing, Whereas the abolition of the leghold trap will have a positive effect on the conservation status of threatened or endangered species of wild fauna both within and outside the Community, including species protected by Regulation (EEC) No 3626/82 (5); whereas research into the development of humane trapping methods is already in progress and whereas the Community will take into account the work being carried out by the International Standardization Organization; Whereas, in order adequately to protect species of wild fauna and to avoid distortion of competition, it is necessary to ensure that external trade measures relating to them are uniformly applied throughout the Community; Whereas, therefore, the use of the leghold trap within the Community should be prohibited and measures should be taken to enable the importation of furs of certain species to be prohibited when they originate in a country where the leghold trap is still used or where trapping methods do not meet internationally agreed humane trapping standards, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation: leghold trap: means a device designed to restrain or capture an animal by means of jaws which close tightly upon one or more of the animal's limbs, thereby preventing withdrawal of the limb or limbs from the trap. Article 2 Use of leghold traps in the Community shall be prohibited by 1 January 1995 at the latest. Article 3 1. The introduction into the Community of the pelts of the animal species listed in Annex I and of the other goods listed in Annex II, inasmuch as they incorporate pelts of the species listed in Annex I, shall be prohibited as of 1 January 1995, unless the Commission, in accordance with the procedure laid down in Article 5, has determined that, in the country where the pelts originate:  there are adequate administrative or legislative provisions in force to prohibit the use of the leghold trap; or  the trapping methods used for the species listed in Annex I meet internationally agreed humane trapping standards. The Commission shall publish in the Official Journal of the European Communities a list of the countries which meet at least one of the conditions set out in the first paragraph. 2. The prohibition referred to in paragraph 1 shall be suspended for one year, expiring on 31 December 1995, if the Commission, in accordance with the procedure laid down in Article 5, has determined before 1 July 1994, as a result of a review undertaken in cooperation with the competent authorities of the countries concerned, that sufficient progress is being made in developing humane methods of trapping in their territory. Article 4 Countries exporting or re-exporting to the Community after 1 January 1995 any of the goods listed in Annex II, inasmuch as they incorporate pelts of the species listed in Annex I, shall certify that such pelts originate in a country appearing in the list referred to in the second paragraph of Article 3 (1) or benefiting from a suspension in accordance with Article 3 (2). The Commission, in accordance with the procedure laid down in Article 5, shall determine the appropriate forms for such certification. Article 5 For the purposes of Article 3, the Commission shall be assisted by the committee established by Article 19 of Regulation (EEC) No 3626/82. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The Chairman shall not vote. The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee. If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of a period of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 1991. For the Council The President H. VAN DEN BROEK (1) OJ No C 134, 31. 5. 1989, p. 5 and OJ No C 97, 13. 4. 1991, p. 10. (2) OJ No C 260, 15. 10. 1990, p. 24. (3) OJ No C 168, 10. 7. 1990, p. 32. (4) OJ No L 38, 10. 2. 1982, p. 1. (5) OJ No L 384, 31. 12. 1982, p. 1. ANNEX I List of species referred to in Article 3 (1) Beaver: Castor canadensis Otter: Lutra canadensis Coyote: Canis latrans Wolf: Canis lupus Lynx: Lynx canadensis Bobcat: Felis rufus Sable: Martes zibellina Raccoon: Procyon lotor Musk rat: Ondatra zibethicus Fisher: Martes pennanti Badger: Taxidea taxus Marten: Martes americana Ermine: Mustela erminea ANNEX II Other goods referred to in Article 3 (1) CN code Description ex 4103 Other raw hides and skins (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not dehaired or split other than those excluded by note 1 (b) or 1 (c) to chapter 41 ex 4103 90 00 Other ex 4301 Raw furskins (including heads, tails, paws and other pieces or cuttings, suitable for furriers' use), other than raw hides and skins of Code 4101, 4102, or 4103 ex 4301 40 00 Of beaver, whole, with or without head, tail or paws ex 4301 80 Other furskins, whole, with or without head, tail or paws ex 4301 80 50 Of wild felines ex 4301 80 90 Other ex 4301 90 00 Heads, tails, paws and other pieces or cuttings, suitable for furriers' use ex 4302 Tanned or dressed furskins (including heads, tails, paws and other pieces or cuttings), unassembled, or assembled (without the addition of other materials), other than those of code 4303:  whole skins, with ot without head, tail or paws, not assembled ex 4302 19 Other ex 4302 19 10 Of beaver ex 4302 19 70 Of wild felines ex 4302 19 90 Other ex 4302 20 00 Heads, tails, paws and other pieces or cuttings, not assembled ex 4302 30 Whole skins and pieces or cuttings thereof, assembled ex 4302 30 10 Dropped furskins Other ex 4302 30 35 Of beaver ex 4302 30 71 Of wild felines ex 4302 30 75 Other ex 4303 Articles of apparel, clothing accessories and other articles, of furskin ex 4303 10 Articles of apparel and clothing accessories ex 4303 10 90 Other ex 4303 90 00 Other